SUMMARY ORDER
Petitioner Xi Guan Chen petitions for review of the June 2003 order of the BIA affirming the decision of the Immigration Judge (“IJ”) to deny his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Familiarity with the facts and the procedural history of the case is presumed. Because the BIA summarily affirmed the decision of the IJ, this Court reviews the IJ’s decision directly. See Secaida-Rosales v. INS, 331 F.3d 297, 30506 (2d Cir.2003). Credibility determinations are given “the same deference on review as other factual determinations,” but the BIA must give “specific, cogent” reasons for rejecting testimony on credibility grounds. Ramsameachire v. Ashcroft, 357 F.3d 169,177-78 (2d Cir.2004).
The IJ gave specific, cogent reasons for his finding that the petitioner lacked credi*57bility, including the citation of particular implausibilities in petitioner’s testimony and inconsistencies between petitioner’s testimony and the documentation offered in support of petitioner’s applications.
For the foregoing reasons, the petition for review is DENIED.